t c summary opinion united_states tax_court yong j dong and lijun weng petitioners v commissioner of internal revenue respondent docket no 23204-12s filed date frank agostino for petitioners peggy j gartenbaum and michael sihksnel for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ federal_income_tax for and of dollar_figure and dollar_figure respectively after concessions by the parties the sole issue remaining for decision is whether petitioners are entitled to home mortgage interest deductions for and in excess of the amounts respondent allowed we hold that they are not background this case was submitted fully stipulated under rule we incorporate by reference the parties’ stipulation of facts second stipulation of facts stipulation of settled issues and accompanying exhibits unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure for and petitioners concede that they are entitled only to the deductions on their schedules e supplemental income and loss as determined in respondent’s notice_of_deficiency respondent concedes all of the adjustments on schedules a itemized_deductions other than the home mortgage interest_deduction the parties agree that the computational adjustments to petitioners’ itemized_deductions will be made on the basis of the outcome of the issue regarding the home mortgage interest_deduction petitioners resided in the state of new york at the time that the petition was filed at all relevant times petitioners have owned the property pinciteth avenue oakland gardens new york oakland gardens property and have used it as their primary residence in date around the time petitioners acquired the oakland gardens property they entered into a loan agreement with petitioner yong j dong’s parents xing ming dong and hang lian yang in respect of the oakland gardens property this was commemorated in the home equtty sic loan agreement loan agreement and home equiity sic deed_of_trust deed_of_trust the loan agreement allows for a loan amount up to dollar_figure with an interest rate of plus a prime rate not to exceed a annual rate this was not a purchase_money_mortgage rather it appears to have been a credit line mortgage the loan agreement provides that petitioners’ interest in the oakland gardens property is specific security for the payment of the debt the loan agreement and the deed_of_trust were never recorded in any jurisdiction the parties agree that new york state law governs the loan agreement and the deed_of_trust in petitioners made payments pursuant to the loan agreement totaling dollar_figure in petitioners made payments pursuant to the loan agreement totaling dollar_figure petitioners timely filed their and federal_income_tax returns on their tax_return petitioners claimed a home mortgage interest_deduction totaling dollar_figure on their tax_return petitioners claimed a home mortgage interest_deduction totaling dollar_figure in date respondent issued petitioners a timely notice_of_deficiency determining deficiencies of dollar_figure for and dollar_figure for the notice_of_deficiency disallowed inter alia dollar_figure of the dollar_figure petitioners claimed on their tax_return and dollar_figure of the dollar_figure petitioners claimed on their tax_return with respect to their home mortgage interest deductions the portions disallowed were attributable to payments petitioners made to xing ming dong and hang lian yang in connection with the loan agreement in respect of the oakland gardens property petitioners filed a timely petition for redetermination with the court for and discussion3 deductions are allowed solely as a matter of legislative grace 308_us_488 292_us_435 as a general_rule a taxpayer may claim a deduction for all interest_paid or accrued within the taxable_year on indebtedness sec_163 indebtedness means an unconditional and legally enforceable obligation for the payment of money 115_f2d_856 3d cir aff’g 41_bta_319 68_tc_792 sec_163 prohibits an individual taxpayer from claiming a deduction for personal_interest paid_or_accrued during the taxable_year one of the limited exceptions to this general_rule permits individuals to deduct qualified_residence_interest sec_163 qualified_residence_interest is interest_paid or accrued the issue for decision in this case is legal and not factual in nature accordingly the burden_of_proof does not inform the decisional process where the transaction giving rise to the claimed indebtedness is between family members the evidence presented to establish such a debt must be closely scrutinized for economic_substance see 208_f2d_893 8th cir wales v commissioner tcmemo_1978_125 aff’d without published opinion 624_f2d_195 9th cir respondent does not dispute the bona_fide nature of the indebtedness but disputes only petitioners’ compliance with sec_163 regarding the secured nature of the indebtedness during the taxable_year on acquisition_indebtedness or home_equity_indebtedness with respect to any qualified_residence of the taxpayer see sec_163 a qualified_residence includes a taxpayer’s principal_residence sec_163 the parties do not dispute that the oakland gardens property was petitioners’ principal_residence the dispute is whether petitioners’ payments to xing ming dong and hang lian yang constituted qualified_residence_interest petitioners contend that the amounts paid to xing ming dong and hang lian yang in and were qualified_residence_interest under sec_163 because neither the loan agreement nor the deed_of_trust was recorded respondent contends to the contrary qualified_residence_interest is any interest_paid or accrued during the taxable_year on acquisition_indebtedness or home_equity_indebtedness that is secured_by the qualified_residence of the taxpayer sec_163 provides in part b acquisition_indebtedness -- i in general --the term acquisition_indebtedness means any indebtedness which-- i is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and ii is secured_by such residence c home_equity_indebtedness -- i in general --the term home_equity_indebtedness means any indebtedness other than acquisition_indebtedness secured_by a qualified_residence to the extent the aggregate amount of such indebtedness does not exceed-- i the fair_market_value of such qualified_residence reduced by ii the amount of acquisition_indebtedness with respect to such residence because both acquisition_indebtedness and home_equity_indebtedness require the indebtedness to be secured_by the property we look to the security of the loan between petitioners and xing ming dong and hang lian yang to determine whether payments on it are qualified_residence_interest pursuant to sec_1_163-10t temporary income_tax regs fed reg date secured debt means a debt that is on the security of any instrument such as a mortgage deed_of_trust or land_contract -- i that makes the interest of the debtor in the qualified_residence specific security for the payment of the debt ii under which in the event of default the residence could be subjected to the satisfaction of the debt with the same priority as a mortgage or deed_of_trust in the jurisdiction in which the property is situated and iii that is recorded where permitted or is otherwise perfected in accordance with applicable state law the parties agree that the loan agreement provides that petitioners’ interest in the oakland gardens property is specific security for the payment of the debt see sec_1_163-10t temporary income_tax regs supra therefore petitioners have satisfied the first element of a secured debt under the regulations see id however neither the loan agreement nor the deed_of_trust was recorded in any jurisdiction failure to record the deed_of_trust may serve to subordinate it to the interests of third parties without actual notice of it who are protected by the new york recording statute see n y real prop law sec_281 sec_291 mckinney supp see also transland assets inc v davis n y s 2d app div n y real prop law sec_281 provides a for the purposes of this section a credit line mortgage shall mean any mortgage or deed_of_trust which states that it secures indebtedness under a note credit agreement or other financing agreement that reflects the fact that the parties reasonably contemplate entering into a series of advances payments and readvances and that limits the aggregate amount at any time outstanding to a maximum amount specified in such mortgage or deed_of_trust any credit line mortgage may and when so expressed therein shall secure not only the original indebtedness but also the indebtedness created by future advances thereunder made within twenty five years from the date of the recording of such credit line mortgage whether such advances are obligatory or are to be made at the option of the lender or otherwise to the same extent and with the same priority_of_lien as if such future advances had been made at the time such credit line mortgage was recorded pursuant to section two hundred ninety-one of this chapter although there may have been no advances made at the time of the execution and acknowledgement of such credit line mortgage and although there may be no indebtedness outstanding at the time any advance is made emphasis added n y real prop law sec defines a conveyance to include every written instrument by which any estate or interest_in_real_property is mortgaged n y real prop law sec_291 provides a conveyance of real_property within the state on being duly acknowledged by the person executing the same or proved as required by this chapter may be recorded in the office of the clerk of the county where such real_property is situated and such county clerk shall upon the request of any party on tender of the lawful fees therefor record the same in his said office every such conveyance not so recorded is void as against any person who subsequently purchases or acquires by exchange or contracts to purchase or acquire by exchange the same real_property or any portion thereof in good_faith and for a valuable consideration from the same vendor or assignor his distributees or devisees and whose conveyance contract or assignment is first duly recorded and is void as against the lien upon the same real_property or any portion thereof arising from payments made upon the execution of or pursuant to the terms of a contract with the same vendor his distributees or devisees if such contract is made in good_faith and is first duly recorded emphasis added therefore under new york state law an unrecorded mortgage is invalid against third parties who do not have actual notice of it see id sec_281 sec_291 washington mut bank fa v peak health club inc n y s 2d app div see also t v constr inc v calapai n y s 2d app div in the event of a default the unrecorded mortgage would not be sufficient to subject the residence to the satisfaction of the debt with the same priority as a recorded mortgage because the unrecorded mortgage is valid only against a third person having actual notice of it see washington mut bank n y s 2d see also transland assets inc n y s 2d therefore petitioners have not satisfied the second element of a secured debt under the regulations see sec_1_163-10t temporary income_tax regs supra finally because the deed_of_trust and the loan agreement were not recorded we consider whether the deed_of_trust or the loan agreement was otherwise perfected under new york state law see sec_1_163-10t temporary income_tax regs supra petitioners have not however alleged or shown that they perfected the deed_of_trust or the loan agreement in any other way neither have they established that there is another way to perfect the deed_of_trust or the loan agreement under new york state law nor are we aware of any such way thus petitioners have not satisfied the third element of a secured debt under the regulations requiring that a mortgage or deed_of_trust be recorded or otherwise perfected under applicable state law see id because petitioners’ indebtedness to xing ming dong and hang lian yang was not a secured debt or otherwise perfected pursuant to state law as defined under the regulations moneys paid to xing ming dong and hang lian yang did not constitute qualified_residence_interest accordingly we sustain respondent’s determination on this issue conclusion in holding for respondent on the disputed issue we have considered all of the arguments advanced by petitioners and to the extent not expressly addressed we conclude that those arguments do not support a result contrary to that reached herein in order to give effect to the foregoing decision will be entered under rule
